DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
      Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Response to Arguments
Applicant’s remarks filed on 10/20/2021 with respect to amended claims have been considered and they are persuasive.  Independent claims have been amended to include previously identified allowable subject matter.  Claims 18-21, 23-27, 29-34 are allowed. Newly added claim 35 also includes previously identified allowable subject matter. Claim 35 is allowed. 
                                            Allowable subject matter
      Claims 18-21, 23-27, 29-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
       Regarding claim 18, prior art on record Kim et al. (US Pub. No.: US 2019/0124284 A1) discloses a light detecting device (Para 21. 32; Fig. 1; CMOS image sensor), comprising:
a pixel array (Para 33; pixel array 10); 

a voltage sensor coupled to the first pad electrode and the second pad electrode (Para 79;  comparison circuit 420; FIg. 4A; wherein comparison circuit compares a pixel signal V.sub.PIX with a ramp signal to which the offset has been applied, and outputs a comparison signal.) ;
an AD converter coupled to an output of the voltage sensor (Para 76-79; wherein control circuit 430 which is part of analog-to – digital conversion device is connected to an output of the comparator);

Prior art on record Oka et al.  (US Pub. No.: US 2019/0297287 A1) discloses a first substrate including a pixel array (Figs. 4-6; Para 126; upper chip 92 includes pixel array) and a second substrate (Para 13, 126; Figs. 4-6; lower chip 91 includes electrodes and ADC and failure detector; the first substrate and the second substrate may be stacked and be electrically connected by the through electrodes).
However, none of the prior art discloses “an AD converter including a transistor, wherein a gate of the transistor is configured to receive an output of the voltage sensor” in combination of other limitation in the claim. 
Claims 19, 20, 21 23 are allowed as being dependent from claim 18. 
Kim et al. discloses a light detecting device (Para 21. 32; Fig. 1; CMOS image sensor), comprising:
        a pixel array ( Para 33; pixel array 10); 
a plurality of pad electrodes including a first pad electrode configured to receive a first voltage and a second pad electrode configured to receive a second voltage different from the first voltage , wherein the first voltage is a ground voltage ( Para 76;  An analog-to-digital conversion device implemented based on the disclosed technology may include a comparator including a first input terminal receiving a signal to be sampled and a second input terminal receiving a ramp signal to be compared with the signal to be sampled, a plurality of capacitors coupled in parallel, each capacitor including one electrode couplable to one of a power supply voltage and a ground voltage, a plurality of switch circuits coupled in parallel, each switch circuit being coupled to one of the plurality of capacitors to connect the one of the plurality of capacitors to the first input terminal, a control circuit to provide the plurality of switch circuits with an offset control signal when the voltage levels of the first and second input terminals become identical to each other, and a counter to output digital codes based on a voltage difference between the first and second input terminals) ;
a voltage sensor  ( Para 79;  comparison circuit 420; FIg. 4A; wherein comparison circuit compares a pixel signal V.sub.PIX with a ramp signal to which the offset has been applied, and outputs a comparison signal.) coupled to the first pad electrode and the second pad electrode;

       Prior art on record   Oka et al. discloses a first substrate including a pixel array (Figs. 4-6; Para 126; upper chip 92 includes pixel array) and a second substrate (Para 13, 126; Figs. 4-6; lower chip 91 includes electrodes and ADC and failure detector; the first substrate and the second substrate may be stacked and be electrically connected by the through electrodes).
However, none of the prior art discloses “an AD converter including a transistor, wherein a gate of the transistor is configured to receive an output of the voltage sensor” in combination of other limitation in the claim. 
Claims 25, 26, 27, 29, 30, 31, 32, 33 are allowed as being dependent from claim 24. 
Kim et al. discloses a camera system for a mobility device (Para 21. 32; Fig. 1; CMOS image sensor; it is well known in the art that image sensor is utilized to capture images using camera), comprising:
            an imaging section including:
           a pixel array (Para 33; pixel array 10);
a plurality of pad electrodes including a first pad electrode configured to receive a ground voltage and a second pad electrode configured to receive a first voltage different from the ground voltage (Para 76;  An analog-to-digital conversion device implemented based on the disclosed technology may include a comparator including a first input terminal receiving a signal to be sampled and a second input terminal receiving a ramp signal to be compared with the signal to be sampled, a plurality of capacitors coupled in parallel, each capacitor including one electrode couplable to one of a power supply voltage and a ground voltage, a plurality of switch circuits coupled in parallel, each switch circuit being coupled to one of the plurality of capacitors to connect the one of the plurality of capacitors to the first input terminal, a control circuit to provide the plurality of switch circuits with an offset control signal when the voltage levels of the first and second input terminals become identical to each other, and a counter to output digital codes based on a voltage difference between the first and second input terminals);
a voltage sensor  (Para 79;  comparison circuit 420; FIg. 4A; wherein comparison circuit compares a pixel signal V.sub.PIX with a ramp signal to which the offset has been 
an AD converter coupled to an output of the voltage sensor (Para 76-79; wherein control circuit 430 which is part of analog-to – digital conversion device is connected to an output of the comparator); and
a determination circuit configured to output a determination signal based on an output of the AD converter (Para 67-69;  crossing detector 231 detects the crossing  and sends the offset generation control signal to the offset generation circuit 210; By repeatedly performing the above-described process multi times, the analog-to-digital conversion codes may be acquired multi times. The analog-to-digital conversion codes are averaged by the counter 240 for noise averaging purposes, and averaged analog-to-digital conversion codes are provided to a memory.).
     Oka et al.  discloses a first substrate including a pixel array (Figs. 4-6;  Para 126; upper chip 92 includes pixel array) and a second substrate (Para 13, 126; Figs. 4-6;  lower chip 91 includes electrodes and ADC and failure detector; the first substrate and the second substrate may be stacked and be electrically connected by the through electrodes); and an information detecting section  (Para 156-160; failure detector 124;  If the row address command information does not match the row address selection information, the row address selecting function failure detector 141 determines that there is a failure in the row address selecting function; the pulse output failure detector 142 of failure detector 124 detects presence/absence of a failure due to disconnection of the pixel control line L and the TCVs 93, by comparing the signal output from the control line 143 depending on the control signal from the row drive unit 102 via the pixel control line L for the row address that is the command information from the control unit 121, with the detection pulse of the control signal corresponding to the row address supplied from the control unit 121.) configured to inform a failure of the imaging section to a control circuitry in the mobility device.
	However, none of the prior art discloses “an AD converter including a transistor, wherein a gate of the transistor is configured to receive an output of the voltage sensor” in combination of other limitation in the claim.

    Regarding claim 35, prior art on record Kim et al. discloses a light detecting device (Para 21. 32; Fig. 1; CMOS image sensor), comprising:
        a pixel array ( Para 33; pixel array 10); 
a plurality of pad electrodes including a first pad electrode configured to receive a first voltage and a second pad electrode configured to receive a second voltage different from the first voltage , wherein the first voltage is a ground voltage ( Para 76;  An analog-to-digital conversion device implemented based on the disclosed technology may include a comparator including a first input terminal receiving a signal to be sampled and a second input terminal receiving a ramp signal to be compared with the signal to be sampled, a plurality of capacitors coupled in parallel, each capacitor including one electrode couplable to one of a power supply voltage and a ground voltage, a plurality of switch circuits coupled in parallel, each switch circuit being coupled to one of the plurality of capacitors to connect the one of the plurality of capacitors to the first input 
a voltage sensor  ( Para 79;  comparison circuit 420; FIg. 4A; wherein comparison circuit compares a pixel signal V.sub.PIX with a ramp signal to which the offset has been applied, and outputs a comparison signal.) coupled to the first pad electrode and the second pad electrode;
an AD converter coupled to an output of the voltage sensor (Para 76-79; wherein control circuit 430 which is part of analog-to – digital conversion device is connected to an output of the comparator); and a determination circuit (Para 67-69;  crossing detector 231 detects the crossing  and sends the offset generation control signal to the offset generation circuit 210; By repeatedly performing the above-described process multi times, the analog-to-digital conversion codes may be acquired multi times. The analog-to-digital conversion codes are averaged by the counter 240 for noise averaging purposes, and averaged analog-to-digital conversion codes are provided to a memory. Also, since it is important for the pixel signal to remove a noise at a low illuminance, various embodiments of the disclosed technology are especially beneficial in removing unwanted noise in the low illuminance condition)  configured to output an error signal (Para 58-61, 68-69; CDS often used to eliminate some unwanted noise).
       Prior art on record   Oka et al. discloses a first substrate including a pixel array (Figs. 4-6; Para 126; upper chip 92 includes pixel array) and a second substrate (Para 
       However, none of the prior art disclose “ wherein the voltage sensor includes a first resistor circuit section, a second resistor circuit section, a switch, and a selector, and the selector is selectively coupled to one of the first resistor circuit section or the second resistor circuit section” in combination of other limitation in the claim. 
                                                     Conclusion

     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Gou et al. (US Pub. No.: 2016/0191069 A1) cites an analog-to-digital converter includes an upper bit conversion unit suitable for receiving an input signal, and sampling upper bits from the input signal, a lower bit conversion unit suitable for receiving a residual voltage remaining after the sampling of the upper bit conversion unit, and sampling lower bits from the residual voltage, and an error correction unit suitable for correcting an error of the sampled upper bits and the sampled lower bits.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XI WANG/Primary Examiner, Art Unit 2696